DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Applicant’s Response to Restriction/Election Requirement filed on 6/14/2021, Applicant elected the Species A, encompassed by Claims 1-20, wherein CY1 is Formula A1-1(1) of claim 9, CY2 is Formula A2-1(1) of claim 10, CY3 is Formula A3-3(52) of claim 11, CY4 is Formula A4-1(1) of claim 12, X5 is 0, and X6 is a bond, without traverse. The application continues to be examined with respect to Applicant’s elected species.
Applicant responded “X5 is 0”. It appears that “0” should be oxygen since “0” is not an option for X5. Therefore, Applicant’s election of “0” as X5 is interpreted as oxygen, “O”.

Response to Amendment
The amendment of 10/11/2021 has been entered.
Disposition of claims:
Claim 11 has been canceled.
Claims 1-10 and 12-20 are pending.
Claims 1, 7, and 15 have been amended.
The amendments to claims 1 and 7 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1 and 7 have overcome:
the rejections of claims 1-7, 9-13, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1, hereafter Lin), 
the rejections of claim 19 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) as applied to claims 1-7, 9-13, 16-18, and 20 above, further in view of Kai et al. (US 2010/0187977 A1, hereafter Kai), and 
the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials” Adv. Mater. 2015, vol 27, page 2533-2537, hereafter Zhu), as evidenced by Li et al. (US 2015/0274762 A1, hereafter Li) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the fifth paragraph of page 52 through the second paragraph of page 53 of the reply filed 10/11/2021 regarding the rejections of claims 1-7, 9-13, 16-18, and 20 under 35 U.S.C. 103 over Lin and the rejections of claim 19 under 35 U.S.C. 103 over Lin/Kai set forth in the Office Action of 7/19/2021 have been considered. 
Applicant argues that the annotated structure of Lin, Y5 is absent from the modified structure of Lin (the first figure and the first line of page 53 of Applicant’s Remarks). 
Respectfully, the Examiner does not agree.

    PNG
    media_image1.png
    327
    692
    media_image1.png
    Greyscale

The annotations including T1, T2, Y3, Y5, and Y6 in the figure above shows the carbazole unit of the Organometallic Compound taught by Lin reads on all the features of Formula A3-3(53).
Although the carbazole unit reads on the claimed Formula A3-3(53), the amendments of claim 1 additionally requires the organometallic compound of claim 1 to satisfy one of Condition 1 and Condition 2, wherein Condition 1 requires T1 to be a single bond; and Condition 2 requires T2 to be a single bond. The Organometallic Compound taught by Lin, wherein both T1 and T2 are each –O–; thus, none of T1 and T2 satisfies any of the Conditions. Accordingly, the outstanding rejections over Lin have been withdrawn.
Applicant’s arguments see the third paragraph of page 53 through the last paragraph of page 54 of the reply filed 10/11/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 103 over Itoh/Zhu/Li set forth in the last Office Action of 7/19/2021 have been considered. 
Applicant argues that claim 1 has been amended to incorporate claim 11 in the form of a proviso and to recite “then a sum of a1 to 4 is at least one and at least one of R1 to R4
It is noted that the phrase “a sum of a1 to 4” should be “a sum of a1 to a4”. Accordingly, a Claim Objection has been made in this Office Action.
The amended claim requires at least one of R1 to R4 is not hydrogen. All of R1 through R4 of the Organometallic Compound of Itoh as modified by Zhu as evidenced by Li are hydrogen. Therefore, the outstanding rejections over Itoh as modified by Zhu as evidenced by Li have been withdrawn.
However, Itoh does teach that the rings A through D of Formula (1) can have substituent(s) ([015]). Itoh further exemplifies the substituents R6-R9 of Formula (2) of Itoh corresponding to R1 through R4 of Applicant’s Formula 1, can be various substituent groups including an alkyl group. Substitution of an alkyl group such as a tert-butyl group to an organometallic compound is known in the art. Thus, the Examiner revised the outstanding rejections with an additional teaching reference.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, Applicant recites “provided that X5 is O, the moiety represented by …, then a sum of a1 to 4 is at least one and at least one of R1 to R4 is not hydrogen”. Amendments to “provided that X5 is O, the moiety represented by …, then a sum of a1 to a4 is at least one and at least one of R1 to R4 is not hydrogen” should read better.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials” Adv. Mater. 2015, vol 27, page 2533-2537, hereafter Zhu) and Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo), as evidenced by Li et al. (US 2015/0274762 A1, hereafter Li).
Regarding claims 1-10, 12, 14, and 16-20, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image2.png
    263
    479
    media_image2.png
    Greyscale

In formula (1) of Itoh, rings A, B, C, and D can be an aryl or heteroaryl group ([015], [041], [043]); two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom ([015], [041]); two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]); the bivalent atoms of Q1-Q3 can be a bond or –NR3– providing Q1-Q3 do not represent bonds simultaneously ([015], [038], [041]); and R3 in NR3 can be aryl group ([039]).
Itoh exemplifies organometallic compounds (Example 2 in [135]; Example 16 in [211]; and the 2nd compound of the left column of page 8, hereafter called Example 8P-2), as shown below.

    PNG
    media_image3.png
    318
    902
    media_image3.png
    Greyscale

Itoh exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In Example 2 of Itoh, two nitrogen atoms coordinated to Pt atom are located at X1 and X2 positions of Formula (1) of Itoh; however, the general Formula (1) of Itoh does allow two nitrogen atoms to locate at any of X1 through X4  ([015], [041]). Furthermore, the Example 8P-2 of Itoh evidences two nitrogen atoms are located X1 and X4 (or X2 and X3; Note that this molecules has planar structure such that locations X1 and X4 are equivalent to locations X2 and X3, respectively).
In Example 2 of Itoh, the Pt atom bonds to two benzene rings through a direct bond (a covalent bond); however, the general Formula (1) of Itoh does allow two of Z1 through Z4 can be selected from the group including direct bond and oxygen ([015], [041]). Furthermore, the Example 16 of Itoh evidences selection of oxygen as Z3 (or Z4, Note that this molecules has planar structure such that locations Z3 is equivalent to locations Z4) of Formula (1) of Itoh.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Example 2 of Itoh by switching the positions of the 2 with the carbon atom at X4, and additionally by changing the covalent bond of C-Pt at Z3 with a C-O-Pt bond, as taught by Lin.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image4.png
    313
    576
    media_image4.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound taught by Itoh as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The two benzene rings of the arylamine part of the Organometallic Compound taught by Itoh (marked by a dashed circle in the figure above) are not connected by a bond to form a fused ring (i.e. carbazole).
Zhu discloses organometallic compounds (PdN3N and PdN3O in Fig. 3) having tetradentate ligands containing a pyridyl-carbazole unit (marked by dashed circle in the figure below).
Zhu teaches the pyridyl-carbazole unit has extended conjugation and is associated with the emission at higher wavelength region (T1 -> S0 transition in Fig 2). The emission peak is significantly broadened at room temperature indicating of the presence of a thermally activated emission process (last paragraph of the second column of page 2533 through the first paragraph of the second column of page 2534). Zhu further teaches the metal-assisted delayed fluorescence (MADF) process provides efficient phosphorescence and delayed fluorescent processes (page 2533, column 2, paragraph 2).

    PNG
    media_image5.png
    396
    592
    media_image5.png
    Greyscale

The compound PdN3O of Zhu, wherein the pyridyl-carbazole-based tetradentate ligand forms a complex with a Pd atom (PdN3O); however, the pyridyl-carbazole structure is a known structure to form a complex with a Pt atom, as evidenced by Li ([113]; the 3rd structure at the right column of page 73; hereafter called “73P-3” of Li; marked by dashed circle in the figure 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound taught by Itoh by substituting the diphenylamine unit with carbazole, as taught by Zhu as evidenced by Li.
The motivation of doing so would have been to provide the complex with extended conjugation and broadened emission peak and to make a metal-assisted delayed fluorescent emitter, based on teaching of Zhu as evidenced by Li.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, both pyridyl-substituted diphenylamine and pyridyl-substituted carbazole are known ligand structures of Pt complexes at the CY3 and CY4 positions of Applicant’s Formula 1. The substitution of diphenylamine to carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image6.png
    295
    590
    media_image6.png
    Greyscale

The Organometallic Compound of Itoh as modified by Zhu as evidenced by Li does not have substituents at any of positions corresponding to the R1 through R4 of Applicants Formula 1; however, Itoh does teach that the ring A, B, C, and D of formula (1) of Itoh can have substituents ([015]). 
Itoh teaches that the formula (1) of Itoh can have more specific structure of formula (2), wherein the rings at the positions corresponding to rings A through D of the formula (1) are each aromatic 6-membered ring, wherein the 6-membmered rings can have substituents R6 through R9 ([015]).

    PNG
    media_image7.png
    352
    661
    media_image7.png
    Greyscale

Itoh teaches R6 through R9
Luo discloses a Pt-based tetradentate organometallic compound (Scheme 1).
Luo teaches that a steric bulky group of tert-butyl can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode (OLED) (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound of Itoh as modified by Zhu as evidenced by Li by adding tert-butyl group(s) at any of the substitution positions corresponding to R1 through R4 of Applicant’s Formula 1, as taught by Luo and Shibata.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode, based on the teaching of Luo.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches that the R6 through R9 of formula (2) of Itoh (corresponding to R1 through R4 of Applicant’s Formula 1) can be each independently alkyl group ([015]-[016]). The tert-butyl group is an alkyl group. Thus, hydrogen and tert-butyl are known substituent groups at any of R1 through R4 positions of Applicant’s Formula 1. The substitution of hydrogen with tert-butyl group(s) at any of R1 through R4 of Applicant’s Formula 1 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of substitution positions to substitute tert-butyl group(s) at any of R1 through R4. Furthermore, the substitution positions 4 and 6 of the ring CY1, the substitution position 4 of the ring CY3, and the substitution position 4 of the ring CY4 have been exemplified 
The modification provides a compound having identical structure 

    PNG
    media_image8.png
    317
    764
    media_image8.png
    Greyscale

wherein a1 and a4 are each independently an integer of 0 to 4; a2 is an integer of 0 to 3; a3 is an integer of 0 to 6; a sum of a1 to a4 is at least one; R1 through R4 are each independently tert-butyl; and at least one of R1 to R4 is tert-butyl.
The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound of Itoh as modified by Zhu and Luo, as evidenced by Li as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The Organometallic Compound of Itoh as modified by Zhu and Luo, as evidenced by Li has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; X6 is a chemical bond; Y5 is C; Y6 is N; two bonds of X2-M and X4-M are each coordinate bond, and the remaining bonds are each covalent bond; rings CY1 is a C5-C30 2 and CY4 are each C1-C30 heterocyclic group (pyridine and carbazole); T1 and T2 are each single bond; R1 through R4 are each independently a substituted or unsubstituted C1-C60 alkyl (tert-butyl); a1 to a4 are each independently an integer of 0 to 20 (a1 and a4 are each independently integer of 0 to 4; a2 is an integer of 0 to 3; a3 is an integer of 0 to 6); a sum of a1 to a4 is at least one; and at least one of R1 to R4 is tert-butyl, meeting all the limitations of claim 1-10, 12 and 14.
The modification also provides an organic light-emitting device of Itoh as modified by Zhu and Luo as evidenced by Li comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound of Itoh as modified by Zhu and Luo as evidenced by Li as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In the device, the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 16-19.
In claim 20, Applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([133]-[135]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Organometallic claim 20. See MPEP 2111.02.
Regarding claims 13 and 15, the Organometallic Compound of Itoh as modified by Zhu and Luo as evidenced by Li reads on all the limitations of claims 1-10, 12, 14, and 16-20 as outlined above.
The Organometallic Compound of Itoh as modified by Zhu and Luo as evidenced by Li has similar structure as Applicant’s Compound 7 in claim 15. The only difference between two compounds is that Applicant’s Compound 7 has specific substitution position of the tert-butyl group at the substitution position 4 of the pyridine ring of CY4 of Applicant’s Formula 1, while the Organometallic Compound of Itoh as modified by Zhu and Luo as evidenced by Li does not have specific substitution position for the tert-butyl group.
However, Itoh does teach that the R9 of formula (2) of Itoh (corresponding to R4 of Applicant’s Formula 1) can be each independently alkyl group ([015]-[016]). The tert-butyl group is an alkyl group.
Furthermore, Luo exemplifies the substitution position 4 of the pyridine ring of the tetradentate ligand (Pt-1 through Pt-3 in Scheme 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound of Itoh as modified by Zhu and Luo as evidenced by Li by adding a tert-butyl group at position 4 of the pyridine ring corresponding to the ring CY4 of Applicant’s Formula 1, as taught by Itoh and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic organic light emitting diode, based on the teaching of Luo.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches that the R6 through R9 of formula (2) of Itoh (corresponding to R1 through R4 of Applicant’s Formula 1) can be each independently alkyl group ([015]-[016]). The tert-butyl group is an alkyl group. Thus, hydrogen and tert-butyl are known substituent groups at any of R1 through R4 positions of Applicant’s Formula 1. The substitution of hydrogen with a tert-butyl group at position 4 of the pyridine ring of CY4 of Applicant’s Formula 1 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of substitution positions to substitute a tert-butyl group in the compound. The substitution position 4 of the ring CY4 have been exemplified by Luo (Scheme 1). The choice of the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant compound (shown below) has identical structure as Applicant’s Compound 7, meeting all the limitations of claims 13 and 15.

    PNG
    media_image9.png
    301
    605
    media_image9.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786